DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5-7 and 9-18 of US Application No. 16/0333,046 are currently pending and have been examined.  Applicant amended claims 1, 7, 8, 14 and 18 and cancelled claim 4. Claim 8 is canceled via Examiner’s Amendment.  
Claims 1-3, 5-7 and 9-18 are allowed. 

Drawings
The drawings were received on 06 October 2021.  These drawings are accepted.

Response to Arguments/Amendments
The previous objection to claim 7 is withdrawn in consideration of amended claim 7.

The previous interpretation of “electric power acquisition module” in claim 1 under 35 USC § 112(f) is withdrawn. Applicant amended the claim to remove the limitation. The corresponding rejection of claim 1 under § 112(b) as failing to disclose the corresponding structure is also withdrawn.

The previous rejection of claim 5 under 35 USC § 112(b) is withdrawn in consideration of amended claim 5.

The previous rejection of claim 8 is withdrawn. The claim is canceled via Examiner’s Amendment, thereby rendering the rejection moot.
The previous rejections under 35 USC § 103 are withdrawn. Applicant amended independent claim 1 to recite the limitations of now-canceled claim 4, which Examiner previously objected to as depending on a rejected claim.

Allowable Subject Matter
Claims 1-3, 5-7 and 9-18 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Derrah (US 2014/0134900 A1) in view of Matsumoto et al. (US 2014/0163854 A1, “Matsumoto”).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Derrah, discloses an electric powered surfboard equipped with high volume jet drive units that power it forward and significantly improve a surfer's wave fielding and catching ability. Once a wave is caught the drive unit can be shut off by the surfer. Then instantly, two flush fitting glide doors close the jet tube intake openings allowing the surfboard's bottom to return to a planning surface with no protrusions, except for fins, and no water filled jet tubes left open to detract from the surfboard's critical gliding ability when surfing waves.

Matsumoto discloses an electronic control unit of a drive assist apparatus acquires electric power source identification information for identifying a source of an electric power currently charged in a battery and electric power amount information representing an electric power amount corresponding to the source from an electric power acquisition unit, thereby recognizing a battery remaining amount SOCrg representing a green electric power, a battery remaining amount SOCj representing a privately generated green electric power, and a battery remaining amount SOCrs representing a non-green electric power. The unit presents travelable ranges each formed by connecting a group of maximum reachable points to which a PHV can reach by using each of a battery total remaining amount SOCr and the battery remaining amounts SOCrg, SOCj, and SOCrs to a user (driver) by using an information presentation unit.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony King on 04 January 2022.

The application has been amended as follows: 

CLAIMS:
8. (Canceled)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668